Case: 09-51044     Document: 00511176079          Page: 1    Date Filed: 07/16/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 16, 2010
                                     No. 09-51044
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MICHELLE JANETT MAXWELL,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:02:CR-107-1


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Michelle Janett Maxwell appeals the sentence imposed following the
revocation of her supervised release. The district court sentenced Maxwell to a
nine-month term of imprisonment, to be followed by an 18-month term of
supervised release. Maxwell was sentenced to home confinement during the
first nine months of her term of supervised release, and the district court also
ordered electronic monitoring during that nine-month period.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-51044    Document: 00511176079 Page: 2        Date Filed: 07/16/2010
                                 No. 09-51044

      Maxwell argues that the sentence imposed by the district court was
unreasonable because it included a period of home confinement. She contends
that the sentence of home confinement is a greater restriction on her liberty than
is reasonably necessary to address the goals of sentencing.
      Because Maxwell did not object to the sentence in the district court, we
review for plain error only. See United States v. Whitelaw, 580 F.3d 256, 259-60
(5th Cir. 2009). To show plain error, the appellant must show a forfeited error
that is clear or obvious and that affects her substantial rights. Puckett v. United
States, 129 S. Ct. 1423, 1429 (2009). If the appellant makes such a showing, this
court has the discretion to correct the error but only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      The district court may impose any sentence that falls within the
appropriate statutory maximum term of imprisonment allowed for the
revocation of a sentence. 18 U.S.C. § 3583(e)(3). In so doing, the district court
is directed to consider the factors enumerated in 18 U.S.C. § 3553(a), including
the non-binding policy statements found in Chapter Seven of the Sentencing
Guidelines. United States v. Mathena, 23 F.3d 87, 90-93 (5th Cir. 1994). Under
the statutory framework governing revocation and punishment for violating a
condition of supervised release, a district court may (1) impose the maximum
sentence of incarceration allowed under the revocation statutes; (2) “order home
detention as an alternative to incarceration”; or (3) order an incarceration term
less than the maximum allowable term and reimpose a term of supervised
release.   United States v. Ferguson, 369 F.3d 847, 850-51 (5th Cir. 2004)
(internal quotation marks omitted). Pursuant to § 3553(a)(1), the district court
is to consider “the history and characteristics of the defendant” in determining
the sentence to be imposed.
      The record shows that Maxwell got into legal difficulty following her
presence at an establishment known as Rack Daddy’s Club at 3:40 a.m.
Additionally, Maxwell violated the terms of her supervised release by failing to

                                        2
   Case: 09-51044   Document: 00511176079 Page: 3        Date Filed: 07/16/2010
                                No. 09-51044

report to her probation officer and by failing to notify the probation officer 10
days prior to any change in residency or employment. In view of the foregoing,
the district court’s determination to sentence Maxwell to a period of home
confinement, in conjunction with electronic monitoring, was not unreasonable,
and Maxwell has not shown plain error.        See Whitelaw, 580 F.3d at 265.
      The judgment of the district court is AFFIRMED.




                                       3